 In the Matter Of PRECISION CASTINGS COMPANY, INC., EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERIn the Matter of PRECISION CASTINGS COMPANY, INC., EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, PETITIONERCases Nos. 3-RC-42 and 3-RC-44, respectively.Decided April °,91,1948Stanley, Smoyer cli Sc/Gu-artz,byMr. Harry E. Smoyer,all of Cleve-land, Ohio, for the Employer.Mr. Carlton Steger,of Buffalo, N. Y., for the A. F. of L.Mr. Francis X. O'Mealia,of Syracuse, N. Y., for the U. A. W.Mr. Sidney H. Greenberg,of Syracuse, N. Y., for the SmelterWorkers.DECISIONANDDIRECTION OF ELECTIONUpon two petitions duly filed, hearing in the consolidated caseswas held at Syracuse, New York, on March 22, 1948, before John C.McRee, hearing officer.International Union of Mine, Mill and Smelter Workers, CIO'.herein called the SmelterWorkers, was permitted by the hearingofficer to intervene in this case.It appears that the Smelter Workerswas certified in 1943 as the bargaining agent of the employees involved,and that the most recent contract between the Smelter Workers andtheEmployer expired on March 1, 1948, after both parties hadserved timely written notices of their desire to terminate the contractin accordance with its terms. In addition our records disclose thatthe Smelter Workers has not complied with the filing requirementsof Section 9 (f), (g), and (h) of the amended Act.We have heretofore held, as we do now, that we will not grantintervention to a non-complying union which does not have a con-tractual interest in the proceeding as of the date of the hearing. Thatpolicy is equally applicable where, as here, the non-complying unionThe name of this union appears as amended at the hearing.77 N. L.R. B., No. 33.261788886-49-vol. 77-1S 262DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwithout a contractual interest was certified approximately5 years ago.Accordingly, the hearing officer's ruling permitting intervention waserror and is hereby reversed.We therefore will not consider thepositions taken or the contentions and motions made by the SmelterWorkers.2Other rulings made by the hearing officer are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard 8 makes the following:FINDINGS OF FACTI.THE BUSINESS OF TILE EMPLOYERPrecision Castings Company, Inc., a New York corporation, is en-gaged in the manufacture and treatment of zinc, aluminum, and mag-nesium die castings at its plant in Fayetteville, New York.TheEmployer annually purchases raw materials valued at over $50,000,more than 50 percent of which represents shipments from outside theState of New York. The Employer annually sells finished productsvalued at more than $50,000, of which more than 50 percent representsshipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner in Case No. 3-RC-42, herein called the A. F. of L.,is a labor organization claiming to represent employees of the Em-ployer.The Petitioner in Case No. 3-RC-44, herein called the UAW, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONAs already noted, the last contract between the Employer and theSmelter Workers expired on March 1, 1948. Shortly before this date,on February 24, 1948, the A. F. of L. requested recognition as exclusivebargaining agent of the employees covered by that contract, and onFebruary 25, 1948, it filed the instant petition.On February 27, 1948,the UAW made a similar request for recognition and filed its petitionthe same day. The Employer refused to recognize either theMatter of Campbell Soup Company,76 N L.R. B. 950.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Boaid Mambers[Houston, Murdock,and Gray]. PRECISION CASTINGS COMPANY, INC.263A. F. of L. or the UAW as the exclusive bargaining agent of its em-ployees in the absence of a Board-conducted election to determine therepresentative.On March 9, 1948, the Emp] over, the A. F. of L., andthe UAW entered into a stipulation for a consent election to be held onMarch 18, 1948.However, because the Smelter Workers asserted' aninterest in the proceedings in the interim, the Regional Director onMarch 16, 1948, ordered a hearing.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in agreement with the parties, that all pro-duction and maintenance workers at the Fayetteville, New York,plant, of the Employer, excluding laboratory employees, office andclerical personnel, guards, watchmen, and all or any other super-visors, constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichexists be resolved by an election by secret ballot, subject to the limi-tations and additions set forth in the direction.During the summer months the Employer has occasion to hire highschool and college students for work in the production and main-tenance departments.They are paid the same wages and have thesame conditions of employment as other production and maintenanceworkers.These students are hired as permanent employees, but ithas been the Employer's experience that they leave at the end of thesummer when school sessions resume.The Employer and the A. F.of L. would permit these employees to vote as employees in the unit;the UAW would exclude them.However, we find it unnecessary topass upon this question, since the pay roll which will be used to de-termine eligibility to vote in the election hereinafter directed, namely,the one immediately preceding this direction, will be dated con-siderably in advance of the summer season and will not embrace anyemployees in this category.As noted above, the Employer, the UAW, and the A. F. of L. en-tered into a stipulation for a consent election, which was supersededby the representation hearing ordered by the Regional Director.Theelectionwhich we are directing, however, in effect carries out thestipulation of the parties.It is regrettable that the Regional Di-rector, in view of the Smelter Workers' non-compliance with the 264DECISIONSOF NATIONALLABOR RELATIONS BOARDamended Act, and its lack of contractual interest at the crucial time,did not, consistently with recently enunciated Board doctrine,4 dis-count the asserted claim of the Smelter Workers and also proceedwith the election on the basis of the consent election agreement.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Precision Castings Company, Inc.,Fayetteville, New York, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Third Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, and to our determination in Section V, above, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be represented by American Federation of Labor, or by In-ternational Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, for the purposes of collective bargain-ing, or by neither.4Matter of Schneider Transportation Company, 75N. L. R. B. 870. The recentlyexpired contract constitutes no interest in this connection.5Any participant in the election directed herein may, upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.